                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION
                                              ______

WILLIAM LAPLANTE et al.,

                            Petitioners,                          Case No. 1:20-cv-109

v.                                                                Honorable Janet T. Neff

MATTHEW M. SAXTON,

                            Respondent.
____________________________/

                                                      OPINION

                  This is a habeas corpus action brought by a state prisoner purportedly under 28

U.S.C. § 2241.1 Consequently, the Court must promptly undertake a preliminary review of the

petition to determine whether “it plainly appears from the face of the petition and any exhibits

annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4, Rules

Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily dismissed.

Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the duty to “screen

out” petitions that lack merit on their face). A dismissal under Rule 4 includes those petitions

which raise legally frivolous claims, as well as those containing factual allegations that are

palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss Holly I. LaPlante as an improper



1
  Although Petitioner purports to bring his action under 28 U.S.C. § 2241, habeas corpus actions brought by “a person
in custody pursuant to the judgment of a State court” are governed by 28 U.S.C. § 2254. Id. Section 2254 “‘allows
state prisoners to collaterally attack either the imposition or the execution of their sentences[.]’” Bailey v. Wainwright,
No. 18-3581, 2020 WL 827161, at *4 (Feb. 20, 2020) (Stranch, J., dissenting) (quoting Allen v. White, 185 F. App’x
487, 490 (6th Cir. 2006)). As a consequence, Petitioner’s filing is more properly considered a petition under § 2254.
Regardless, § 2241 petitions by state prisoners are governed by the rules governing § 2254 petitions. See Rule 1(b),
Rules Governing § 2254 Cases.
party and will dismiss the petition without prejudice for failure to exhaust available state-court

remedies.

                                            Discussion

I.     Factual allegations

               The petition was filed by William LaPlante (Petitioner or Petitioner William

LaPlante) and Holly I. LaPlante, on behalf of William LaPlante. Petitioner is incarcerated in the

Calhoun County Correctional Center. Petitioner pleaded guilty in the Calhoun County Circuit

Court to fleeing a police officer in the fourth degree, in violation of Mich. Comp. Laws

§ 257.602a(2). On March 27, 2019, the court sentenced Petitioner, as a second habitual offender,

in violation of Mich. Comp. Laws § 769.10, to a sentence of 12 months. According to the petition

and its attached documents, Petitioner was projected for release on January 20, 2020, after good

time credits. However, Petitioner was not released on that date. Consequently, the petition alleges

that Petitioner remains in custody beyond that prescribed by his sentence.

               On April 24, 2019, several weeks after sentencing, the petition alleges that the trial

judge amended the judgment of sentence, without notice or hearing, “to state this judgment is

consecutive to any parole.” (Ex. 1 Supp. Pet., ECF No. 1-1, PageID.24.) The start of the sentence,

March 27, 2019, remained undisturbed. On or about April 29, 2019, several days after the

amendment, a deputy sheriff entered the jail computer system and calculated Petitioner’s sentence

as starting on April 29, 2019. As a result, Petitioner’s projected release date was updated to

February 22, 2020.

               On February 6, 2020, Petitioner filed his corpus petition. The petition raises one

ground for relief, as follows:

                                                 2
        I.       The prisoner having served his 12 month sentence [with a credit of 60 days’
                 good time2] as ordered by the court beginning on March 27, 2019 and
                 ending January 20, 2020, renders his further restraint of liberty illegal.

(Pet., ECF No.1, PageID.8.)

II.     Improper Party

                 The petition alleges that Petitioner Holly I. LaPlante has authority under Michigan

Compiled Laws Section 600.4307 and Michigan Court Rule 3.303 to bring the suit on behalf of

William LaPlante. (Pet., ECF No. 1, PageID.3.) However, Section 600.4307 is a state statute—

and Rule 3.303 is a state court rule—relevant to state habeas petitions filed in Michigan state

courts. Section 600.4307 and Rule 3.303 are not applicable in a federal habeas petition brought

under 28 U.S.C. § 2254.

                 Habeas corpus petitions brought in the federal courts have requirements separate

from those brought in the state courts. The federal petition must be in writing and “signed and

verified by the person for whose relief it is intended or by someone acting in his behalf.” 28 U.S.C.

§ 2242. A “next friend” does not himself become a party to the habeas corpus action in which he

participates, but simply pursues the cause on behalf of the detained person, who remains the real

party in interest. Whitmore v. Arkansas, 495 U.S. 149, 163 (1989). In order to act on a prisoner’s

behalf, a putative next friend must demonstrate that the prisoner is unable to prosecute the case on

his own behalf due to “inaccessibility, mental incompetence, or other disability” and that the next




2
 The Petitioner refers to a sentence of 12 months with alleged credit of 60 days for good time. (See, e.g., Pet., ECF
No. 1, PageID.8.) Petitioner further alleges that twelve months equates to 360 days, thus resulting in a projected
confinement of 300 days. (Id.) Although this precise formulation does not appear in Petitioner’s amended judgment
of sentence (Ex. 1 Supp. Pet., ECF No. 1-1, PageID.23-24), a projected confinement of 300 days, beginning on March
27, 2019, comports with the “projected out date” from Calhoun County Sheriff’s Proof of Incarceration (Id.,
PageID.21-22).
                                                         3
friend is “truly dedicated to the best interests of the person on whose behalf he seeks to litigate.”

Whitmore v. Arkansas, 495 U.S. 149, 163-64 (1990); see also West v. Bell, 242 F.3d 338, 341 (6th

Cir. 2001); Franklin v. Francis, 144 F.3d 429, 432 (6th Cir. 1998). The putative next friend must

clearly establish “the propriety of his status” in order to “justify the jurisdiction of the court.”

Whitmore, 495 U.S. at 164. Standing to proceed as next friend on behalf of a prisoner “is by no

means granted automatically to whomever seeks to pursue an action on behalf of another.” Id. at

163. Petitioner Holly I. LaPlante has failed to allege or show that Petitioner William LaPlante is

unable to bring a habeas corpus petition on his own behalf. Indeed, Petitioner William LaPlante

has signed and dated the petition on his own behalf. Thus, Petitioner Holly I. LaPlante may not

pursue this action as next friend. Consequently, Petitioner Holly I. LaPlante will be dismissed

from this habeas corpus action.

III.   Exhaustion of State Court Remedies

               Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

                                                  4
when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).

               Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner has failed to allege any fact or attach any documentation indicating

that he has presented his claim in the state courts.

               An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. He may file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. Under

Michigan law, one such motion may be filed after August 1, 1995. Mich. Ct. R. 6.502(G)(1).

Furthermore, Petitioner arguably may petition for writ of habeas corpus in the proper state court

to inquire about the cause of his detention under Mich. Ct. R. 3.303. Petitioner has filed neither a

motion for relief from judgment nor a petition for a writ of habeas corpus in the state court.

Therefore, the Court concludes that he has at least one available state remedy. To properly exhaust

his claim, Petitioner must seek relief in the Calhoun County Circuit Court. If his motion or petition

is denied by the circuit court, Petitioner must appeal that decision to the Michigan Court of Appeals

and the Michigan Supreme Court.          O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483

(“‘[P]etitioner cannot be deemed to have exhausted his state court remedies as required by 28

U.S.C. § 2254(b) and (c) as to any issue, unless he has presented that issue both to the Michigan

Court of Appeals and to the Michigan Supreme Court.’”) (citation omitted).

               Accordingly, because Petitioner has not exhausted his state-court remedies, the

petition will be dismissed without prejudice.

                                                  5
IV.     Certificate of Appealability

                 Under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate

of appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id.

                 The Court has concluded that Petitioner did not exhaust his state court remedies.

Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied on

procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Both showings must be made to warrant the

grant of a certificate. Id.

                 The Court concludes that reasonable jurists could not find it debatable whether

Petitioner had exhausted state court remedies. Therefore, the Court will deny Petitioner a

certificate of appealability. Moreover, although the Court concludes that Petitioner has failed to

demonstrate that he is in custody in violation of the constitution and has failed to make a substantial

showing of a denial of a constitutional right, the Court would not conclude that any issue Petitioner

might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).




                                                  6
                                            Conclusion

               For the foregoing reasons, the Court will enter a judgment dismissing Petitioner

Holly I. LaPlante as an improper party and dismissing the petition for failure to exhaust state-court

remedies, as well as an order denying a certificate of appealability.




Dated:   February 27, 2020                            /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 7
